DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims recite “the assigned module". It is unclear what module is interpreting data. It is unclear because “the assigned module” has not been properly introduced. Applicant should use ‘a’ or ‘an’ to introduce new limitations, and then refer to those limitations with ‘the’ or ‘said’. As such, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claim 2) and system (claims 1 and 3-4) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea (Mental process), as set forth in exemplary claims 1 and 2, are: Claim 1, “A system for enabling a user to obtain data relevant to a single project, the system comprising at least two of…”; Claim 2, “processing user access; acquiring and interpreting data; determining the relevance of interpreted data and assigning a representative to the interpreted data; transferring interpreted data…; predicting risks by comparing the interpreted data to predetermined targets; and generating a report and/or generating a notification alert. 
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a nexus module; a logistics module; a health and safety module; an artificial intelligence module; a field management module; a software integration module; a cost control module; a contract administration module; a augmented reality module; a block chain module; a notification module…to the assigned module … (as recited in independent claims 1 and 2).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to 
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a nexus module; a logistics module; a health and safety module; an artificial intelligence module; a field management module; a software integration module; a cost control module; a contract administration module; a augmented reality module; a block chain module; a notification module…to the assigned module …
 In addition, Applicant’s Specification (page 9) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (3-4) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. Claims 3-4,  “wherein the system is preconfigured to provide a user interface on a computer graphical display; where the user interface is provided via a conventional personal computer, mobile device, smart device, tablet or augmented reality device”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The other dependent claims have been fully considered as well, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.   The recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102 as being anticipated by U.S. PGPub 20110126111 (hereinafter “Gill”) et al. 
 As per claim 1, Gill teaches a system for enabling a user to obtain data relevant to a single project, the system comprising at least two of: 
a nexus module; a logistics module; a health and safety module; an artificial intelligence module; a field management module; a software integration module; a cost control module; a contract administration module; a augmented reality module; a block chain module; a notification module; Gill 0095-0108: “An embodiment provides an architecture that supports an risk across all IT applications, physical systems, and the network. Such subsystem is architected to take advantage of existing Segregation of Duties (SoD) engines for Enterprise Resource Planning (ERP) applications and provide an enterprise view for access control exposure across the enterprise. [0103] AlertInsight: An embodiment provides a subsystem, which may be referred to herein as AlertInsight, which is a highly visual computer-implemented system solution with powerful graphical modeling capability to remediate risk and user access violations from a common user interface in a single screen session. The subsystem promotes alignment between business and IT functions and includes data from multiple sources, different ERP systems, Identity and Access Management, Corporate Directories, HR systems, and even GRC applications; all displayed in a business-friendly context. [0104] AlertAction: An embodiment provides a subsystem, which may be referred to herein as AlertAction, which provides geo-spatial monitoring and remediation of cross-enterprise threats, serious acts of sabotage/terrorism, fraud and theft etc. Such subsystem provides capabilities to co-relate seemingly innocent events and activities to detect real risks, while providing powerful alerting and automated Remedial Action Strategies (RAS) for decisive action. [0105] AlertCertify: An embodiment provides a subsystem, which may be referred to herein as AlertCertify, which provides a highly visual computer-implemented system solution with powerful graphical modeling capability to completely automate, monitor and track the numerous re-affirmation projects that risk and compliance analysts, IT security and business managers must complete. Additionally re-affirmation tasks are set up as individual projects with business and IT stakeholders identified. Such subsystem automates the scheduling, the frequency and the levels of workflow within the subsystem. [0106] AlertControls: An embodiment provides a subsystem, which may be referred to herein as AlertControls, which is an enterprise-level computer-implemented system that allows companies to conduct multiple assessments simultaneously, test controls across multiple regulations, include human response via e-surveys, automate testing of controls and leverage built-in configurable workflow to adapt to existing organizational structures and business processes. [0107] AlertMonitor: An embodiment provides a subsystem, which may be referred to herein as AlertMonitor, which is a multi-domain, multi-platform privileged user management application. Such subsystem enables organizations to automate the monitoring of individuals entrusted with the most critical access in the organization. Auditors and regulators have stepped up the focus on closing this gap. Thus, such subsystem enforces least privilege principle in an organization and ensures that business is run with minimal risk even when privileged critical access is used in an operational environment. Such subsystem 
 As per claim 2, Gill teaches a method for enabling a user to obtain relevant data on a single project, the method comprising: 
processing user access; acquiring and interpreting data; Gill 0027: “FIG. 11 is a sample screen shot showing the visual simulation of risks and the ability to add or remove transactions related to that role and see the resulting impact, according to an embodiment…0040: FIG. 25 is a sample screen shot of a particular drill down report for roles, according to an embodiment…0107-0121: AlertMonitor: An embodiment provides a subsystem, which may be referred to herein as AlertMonitor, which is a multi-domain, multi-platform privileged user management application. Such subsystem enables organizations to automate the monitoring of individuals entrusted with the most critical access in the organization. Auditors and regulators have stepped up the focus on closing this gap. Thus, such subsystem enforces least privilege principle in an organization and ensures that business is run with minimal risk even when privileged critical access is used in an operational environment. Such subsystem delivers compliance with various regulations and monitoring of supervisory access across IT and physical access control systems. [0108] AlertRoles: An 
determining the relevance of interpreted data and assigning a representative to the interpreted data; transferring interpreted data to the assigned module; 
Gill 0203-0266: “In an embodiment, alert enterprise system 100 includes a series of Application Programming Interface (API) which specifies the data characteristics from the sources to ensure quick and easy integration with the system. Each of the APIs is categorized for each specific solution integration, as follows… Service Dispatches, Service Assignment, Scheduling, Load Forecasts [0207] Estimated Restoration time Calculations [0208] Qualification Management Interface [0209] Skill-set & Qualification matching, Mobile Workforce integration [0210] Assignment of service engineers and spare parts to work orders…0417-0423: AlertRoles subsystem 410 provides a comprehensive intelligent role lifecycle management application that includes: [0418] Role Modeling: flexible role modeling capability that allows for custom models based on resources, enterprise roles etc... Roles assignment may be based on policies, existing roles, entitlements, usage, and relationships. [0421] Role Lifecycle Management monitors change management for roles and entitlements including the assignment of roles and entitlements to users based on various policies.”
predicting risks by comparing the interpreted data to predetermined targets; and generating a report and/or generating a notification alert; Gill 0118-0122: “Risk analysis services : Alert enterprise system 100 provides risk analysis services and the rules and compliance standards that the company may need to follow are part of these services. The risk engine compares these set rules with the actions being performed in the system. If any of the rules is violated the system identifies the particular action as a risk and notifies the administrator…. a designed workflow is a part of the process engine. The workflow may be designed according to the company structure. It is according to the workflow defined in alert enterprise system 100 that the managers are notified. In response to such notification, the managers act accordingly on the desired task. The administrators may define new workflows as well as modify the existing ones. A workflow defines different stages of task groups. Each task groups may contain one or more tasks. Each task has a task owner and each task group has a task group owner. Such owners are the actors who act at different remediation tasks of the remediation task group. Each workflow has a set of conditions on which the workflow is initiated. When the attributes of a user request match with the initiator conditions of a business process workflow, that business process is selected for the request. [0121] Database Repository: an embodiment provides a database repository and subsystem that collects the information that is archived. Alert enterprise system 100 extracts the information from the underlying system, which is then analyzed for the risks and then archived to the database…0314: Request creation processor sends data to a risk analysis processor, which processes the data and then makes the processed data available to a manager. The manager or manager subprocess determines appropriate role and business ownership. Such role and business ownership data is compared with security data by a security subprocess, which then 
 As per claim 3, Gill teaches all the limitations of claim 1. 
 In addition, Gill teaches:
wherein the system is preconfigured to provide a user interface on a computer graphical display;Gill 0025: “FIG. 9 shows an exemplary user-interface for rapid risk identification, visualization, remediation and role redesign, according to an embodiment… 0095, 0184: An embodiment provides a three tier architecture, which may be based on JAVA technology. An embodiment can be understood with reference to FIG. 2, a schematic diagram showing alert enterprise system 100 in communication with other external systems. Alert Enterprise system 100 may connect to different systems, for example but not limited to, SAP Applications 202, physical access and surveillance systems 204, control systems 206, non SAP and legacy applications 208, special applications 210, and utility EAM and O&M applications 212. System 100 connects to these applications via connectors and extracts the data from underlying applications. Then the data are analyzed through risk assessment, unifying security and compliance processes.” 
 As per claim 4, Gill teaches all the limitations of claim 3. 
 In addition, Gill teaches:
here the user interface is provided via a conventional personal computer, mobile device, smart device, tablet or augmented reality device;Gill 0095, 0583-0586: “The computer system 1600 includes a processor 1602, a main memory 1604 and a static memory 1606, which communicate with each other via a bus 1608. The computer system 1600 may further include a display unit 1610, for example, a liquid crystal display (LCD) or a cathode ray tube (CRT). The computer system 1600 also includes an alphanumeric input device 1612, for example, a keyboard; a cursor control device 1614, for example, a mouse; a disk drive unit 1616, a signal generation device 1618, for example, a speaker, and a network interface device 1620.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Patent Examiner, Art Unit 3683